97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward R. BUTLER, Plaintiff-Appellant,v.Kenneth OESTREICHER;  Whiteford, Taylor & Preston;  Terry L.Musika;  C.W. Amos, Defendants-Appellees.
No. 96-1082.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 2, 1996.

Edward R. Butler, Appellant Pro Se.  Richard Jeffrey Magid, Stephen Francis Fruin, John Francis Carlton, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland;  Lawrence David Coppel, John Martin Klein, II, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and MOTZ,* Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil complaint and his amended complaint for failure to state a claim upon which relief may be granted, Fed.R.Civ.P. 12(b)(6), and denying his motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Butler v. Oestreicher, No. CA-95-3117-CCB (D. Md. Dec. 7, 1995;  Jan. 4, 1996).  Further, we deny Appellant's motion to remand this case to the state court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Judge Motz did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)